—In an action, inter alia, to set aside an allegedly fraudulent deed, the plaintiff appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated August 24, 2000, which granted the defendants’ motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint as time-barred, and denied his cross motion for leave to serve an amended complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs claim of fraud is based upon a deed, purportedly from his mother to his two sisters. The allegedly forged deed was prepared and recorded in 1964. The two sisters conveyed their interests to their respective three children in 1986. The sisters are now deceased.
A cause of action based upon actual fraud must be interposed within six years of its commission, or within two years of its actual or imputed discovery (see, CPLR 213 [8]; 203 [g]; Julian v Carroll, 270 AD2d 457). Under either of these standards, the motion to dismiss the complaint was properly granted.
The plaintiffs remaining contentions are without merit. Goldstein, J. P., McGinity, Schmidt and Smith, JJ., concur.